UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1279



GILBERT L. SPURLOCK,

                                              Plaintiff - Appellant,

          versus


UNITED STATES ARMY CORPS OF ENGINEERS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (CA-02-404-3)


Submitted: May 13, 2004                        Decided:   May 19, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gilbert L. Spurlock, Appellant Pro Se. Sandra Henson Kinney, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Gilbert L. Spurlock appeals the district court’s order

dismissing his civil action against the United States Army Corps of

Engineers.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   See Spurlock v. U.S. Army Corps of Eng’rs, No.

CA-02-404-3 (S.D.W. Va. Feb. 3, 2004).      Spurlock’s motion for

appointment of counsel is denied.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -